DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1.	Applicant's election with traverse of Species II, Subspecies a, claims 7-8 in the reply filed on 4/22/2022 is acknowledged.  The traversal is on the ground(s) that “species of a sensor package structure should be determined according to type of a sensor chip packaged therein” & “the search and examination of all currently presented species and claims would not pose an undue burden on the Examiner”.  This is not found persuasive. 
Species Restriction does not base on type of a sensor chip(s) but based on the different and distinct embodiments contained/disclosed in the application. The election/restriction requirement, 3/9/2022, identifies Species I (Figs. 1 & 2) & Species II (Figs. 3-8) based on differences in disclosed embodiments. Species I & II are independent/distinct and are not obvious variant of each other based on the current record. An explanation was provided in the election/restriction requirement. 
Application submits that “Species I should be redefined to just include figure 1 of the present application (i.e. claims 1 and 5-6), and Species II should be redefined to include figures 2-8 of the present application (i.e. claims 1-4 and 7-8)” is incorrect. Because claims 1 & 7 are drawn to different & distinct embodiments, claim 1 does not read on figures 3-8, and claim 7 does not read on figure 2. And it is not clear how claim 1 presents in both Species I & II.
Because they are mutually exclusive from each other, there is search and examination burden for each individual distinct species. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Further, Applicant did not show how and why the specific claimed invention was not a serious burden on the examiner. 
The requirement is still deemed proper and is therefore made FINAL.
Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claim 7 recites the limitation "the ring-shaped support" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear when the ring-shaped support is formed and how it relates to other claimed features. In view of Figs. 3-4, light permeable member 5 disposed on frame 3 instead. 
For best understand and examination purpose, the above claimed feature will be considered and examined based on Figs. 3-4 and/or any applicable prior arts. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun (US 2016/0005778) in view of Humpston et al. (US 2007/0190747). 
Re claim 7, Jun teaches, Figs. 3A & B, [0064, 0069], a sensor package structure, comprising: 
-a substrate (1) having a first board surface (1a) and a second board surface (1b) that is opposite to the first board surface; 
-a sensor chip (20) disposed on the first board surface and electrically coupled to the substrate (1), wherein a top surface of the sensor chip (20) includes a sensing region (e.g. at CA1), and the sensing region is spaced apart from an outer lateral side of the sensor chip (20) by a distance less than 300 um; 
-a ring-shaped solder mask frame (40) disposed on the first board surface of the substrate, wherein the ring-shaped solder mask frame (40) surrounds and is spaced apart from the outer lateral side of the sensor chip (20); and 
-a light permeable member (transparent substrate 50) having a first surface and a second surface that is opposite to the first surface and that is disposed on the ring-shaped support, wherein the second surface of the light permeable member (50), the ring-shaped solder mask frame (40), and the sensor chip (20) jointly define an enclosed space (S2). 	

    PNG
    media_image1.png
    501
    692
    media_image1.png
    Greyscale

Jun does not explicitly teach a ring-shaped solder mask frame. 
Humpston teaches “standoff walls 32 include a solder mask material as a structural component” [0153].  
As taught by Humpston, one of ordinary skill in the art would utilize the above teaching to obtain a ring-shaped solder mask frame as claimed, because it is known & widely used material, and aids in placing less restrictions on the viscosity of the adhesive. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Humpston in combination Jun due to above reason. 
Jun/Humpston does not explicitly teach the sensing region is spaced apart from an outer lateral side of the sensor chip by a distance less than 300 um. 
However, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to choose a particular distance because applicant has not disclosed that, in view of the applied prior art, the distance is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. For that matter, applicant has not disclosed that the distance is for any purpose or produce any result. Moreover, it appears prima facie that the process would possess utility using another distance. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Furthermore, it would have been obvious to try the particular claimed distance because a change in distance would have been a known option within the technical grasp of a person of ordinary skill in the art and, "a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).
5.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun as modified by Humpston as applied to claim 1 above, and further in view of Huang (US 2002/0093026). 
The teachings of Jun/Humpston have been discussed above. 
Re claim 8, Jun/Humpston teaches the ring-shaped solder mask frame is integrally from as a one-piece structure (Jun’s Fig. 3A). 
Jun/Humpston does not teach the ring-shaped solder mask has an outer lateral side coplanar with an outer lateral side of the substrate, the second surface of the light permeable member is disposed on an inner lateral side of the ring-shaped solder mask frame, and the first surface of the light permeable member is coplanar with a top side of the ring-shaped solder mask frame. 
Huang teaches, Fig. 5, [0025-0026], the ring-shaped solder mask (molding structure 124) has an outer lateral side coplanar with an outer lateral side of the substrate (100), the second surface of the light permeable member (142) is disposed on an inner lateral side of the ring-shaped solder mask frame (124), and the first surface of the light permeable member (142) is coplanar with a top side of the ring-shaped solder mask frame (124). 
As taught by Haung, one of ordinary skill in the art would utilize and modify the above teaching to obtain the ring-shaped solder mask frame having outer lateral side coplanar with an outer lateral side of the substrate and a coplanar between the light permeable and the ring-shaped solder mask frame as claimed, because it aids in increasing reliability of the package, and it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Huang in combination Jun/Humpston due to above reason. 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        5/6/22